DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 1 November 2022. Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 13 and 20 include “wherein the hierarchy includes at least two of: a document node, a product node, and a customer node” and “the edges defining a relationship between at least two of: customer, document, and product nodes”. The specification does not describe three types of nodes or the hierarchy as claimed, much less a hierarchy that includes at least two of a document node, a product node and a customer node with the edges defining a relationship between at least two of: customer, document, and product nodes. The detailed description portion of the specification does not even include the phrases “product”, “customer node” and “document node”. 
On page 14 of the remarks of 1 November 2022 remarks, Applicant states that “The specific type of node is important in order to facilitate more efficient workflows (e.g., as identified in FIG. 10, 11, and at least paragraphs [0072] and [0005] of the present application)”. Even if the nodes seen in fig.’s 10 and 11 are somehow construed as “a document node, a product node, and a customer node”, there is no drawing or description setting forth the claimed hierarchical constraint and the claimed edge relation constraint.
Claim 3 includes “wherein the hierarchy includes at least two document nodes associated with a document, the separate instances of the document nodes being associated with different product nodes”. This limitation is not described in the specification. More specifically, nothing in the specification sets forth such a narrow hierarchical constraint in connection with particular node types.
All respective dependent claims are likewise rejected.
Thus, the specification does not describe these limitations in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190005049 A1, hereinafter Mittal in view of US 20080005152 A1, hereinafter Kraft.

As per claim 1, Mittal discloses A server device for managing document metadata, the server device comprising: a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to: 
store metadata in a graph separately from documents in a digital document management system with which the metadata is associated (fig. 10 illustrates creating and storing a noun phrase metadata graph as a separate structure from associated corpus documents; additionally, and/or alternatively, fig.’s 19-22a illustrate storing metadata in a graph separately from corresponding documents wherein the graphs are used by many users as per at least pars. 37-42, 450, 458-468, 480-482, 491-492, 540, 592); 
connect metadata in the graph according to a hierarchy, with each node of the graph being classified based on metadata content (see mapping above and note that at least the links and relations correspond to hierarchical connections with respect to at least words/word pair textual content (metadata) present in a corpus of documents).
Mittal does not expressly disclose, however Kraft in the related field of endeavor of domain of knowledge document processing discloses wherein the hierarchy includes at least two of: a document node, a product node, and a customer node (Kraft, pars. 33-34); 
assign properties to edges in the graph connecting the nodes the edges defining a relationship between (see Mittal fig. 10 and fig.’s 19-22a for edges of varying thickness and distances; additionally, and/or alternatively, see pars. 573, 587-588)  at least two of: customer, document, and product nodes (Kraft, pars. 33-34); 
receive, via the communications module, an instruction to update the metadata (Mittal see multiple examples in the fig.’s identified above and at least pars. 579, 581-588, claim 18); 
dynamically update at least one edge or node in the graph according to the instruction without requiring access to an associated document (see rejection of previous limitation with respect to Mittal and note that the changes are done without accessing the corpus of documents); 
receive, via the communications module, an inquiry related to a document (see at least Mittal pars. 462, 482, 543, 550, 576-578); and 
respond to the inquiry, via the communications module, after accessing metadata associated with the document by navigating the graph (see portions cited above including at least Mittal, last 2 sentences of the abstract and pars. 538, 576).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kraft’s teaching would have allowed Mittal’s method to incorporate specific types of nodes, and instances thereof, in a hierarchical graph having edge relations in between the nodes because this would “allow for the management of the state of an object node in a less burdensome and more coherent manner” (Kraft, par. 29).

As per claim 2, Mittal as modified discloses The server device of claim 1, wherein responding to the inquiry comprises accessing a model of the graph to permit a cognitive search against the model and the contents of the graph (see rejection of last 2 limitations of claim 1). 

As per claim 3, Mittal as modified discloses The server device of claim 2, wherein the model is an unstructured data model (see rejection of claim 1 including at least description of Mittal fig. 3 and pars. 34-42, 491-583 all of which describe multiple examples of unstructured data models) wherein the hierarchy includes at least two document nodes associated with a document, the separate instances of the document nodes being associated with different product nodes (Kraft, pars. 33-34 and see rational to combine as provided in the rejection of claim 1).

As per claim 4, Mittal as modified discloses the server device of claim 1, wherein the computer executable instructions further cause the processor to: provide an enterprise application programming interface layer between one or more applications and data storage elements for storing the documents and metadata (see at least fig. 1 and par. 421, 426).

As per claim 10, Mittal as modified discloses the server device of claim 1, wherein the computer executable instructions further cause the processor to: determine ratings for the edges of the graph based on an importance or frequency of use of the edge in assigning metadata to the documents (see rejection of claim 1 including at least pars. 31, 478, 480-483, 585, 592).

As per claim 11, Mittal as modified discloses the server device of claim 9, wherein the ratings for the edges are determined in response to the inquiry, the inquiry being related to a plurality of documents (see rejection of claim 10 and rejection of last 2 limitations of claim 1).

As per claim 12, Mittal as modified discloses The server device of claim 1, wherein the computer executable instructions further cause the processor to: receive a request to add a new metadata feature; and add one or more edges to the graph to represent the new metadata feature (see rejection of claim 1 including at least pars. 579-588).

As per claims 13, 14 and 18-20, they are analogous to claims above and are therefore likewise rejected. See Mittal, pars. 421-427 for the method and non-transitory computer readable medium of claims 13 and 20.

Claims 5-7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal as modified as applied above, further in view of US 20200201827 A1, hereinafter Chacko.

As per claim 5, Mittal as modified discloses The server device of claim 4. Mittal as modified does not expressly disclose, however Chacko, in the related field of endeavor of managing data discloses wherein the computer executable instructions further cause the processor to: access both transactional and archive storage containers to accommodate both new containers and legacy storage elements (Chacko, par. 54-56, 63, 64, 116-120 disclose transactional and archive containers to store new containers and legacy storage elements as at least “backup to cloud, archiving to cloud, storage migration across locations, cloud storage life cycle management, data governance, universal data search, dark data discovery, universal file storage de-duplication, secure data vaults, central control and visibility, decentralized storage” as stated in par. 116).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chacko’s teaching, in the related field of endeavor of managing data, would have allowed Mittal’s method to implement a “universal file system which functions like a single large system spanning on-premise storage at various sites, cloud services, cloud data resources stored in IaaS, PaaS and SaaS, Remote office and branch office and hybrid-clouds” and “decoupling physical file storage, from where the physical storage can be accessed and manipulated in alignment with business policies and also in the way data foundation is built” (Chacko, pars. 6 and 10). Furthermore, “Suitable APIs can invoke request to hide, or change the way metadata and data are abstracted and exported/imported. Metadata synchronization from the primary and central sites, and also with other sites is implemented through transaction semantics…. to implement Universal data management, driven by system-defined mechanisms, spanning multiple types, storage sites and various cloud services of an enterprise. All the data management and file system can be invoked as a single system, to realize a converged universal file system and data management or universal data management can be implemented as a standalone system” (Chacko, par. 56).

As per claim 6, Mittal as modified in view of Chacko discloses the server device of claim 5, wherein the enterprise application programming interface layer interfaces with a cloud-based computing service layer to manage access to the transactional and archive storage containers (see rejection of claims 4 and 5 and rationale to combine).

As per claim 7, Mittal as modified in view of Chacko discloses the server device of claim 5, wherein the graph is associated with the transactional storage containers (see rejection of claims 4 and 5 and rationale to combine).

As per claims 15-16, they are analogous to claims 5-6 and are therefore likewise rejected.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal as modified as applied above and further in view of US 20160261716 A1, hereinafter Khalaf.

As per claim 8, Mittal as modified discloses The server device of claim 4. Mittal as modified does not expressly disclose, however Khalaf, in the related field of endeavor of legacy application migration discloses wherein the enterprise application programming interface layer comprises an interface for migrating legacy applications (Khalaf, pars. 21 and 29). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Khalaf’s teaching, in the related field of endeavor of legacy application migration, would have allowed Mittal’s method to “provide a system for migrating these legacy applications to a cloud computing environment and/or multi-tenancy computing environment” (Khalaf, abstract and par. 27).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal as modified as applied above in view of US 20200019589 A1, hereinafter Dykema.

As per claim 9, Mittal as modified discloses The server device of claim 4. Mittal as modified does not expressly disclose, however Dykema, in the related field of endeavor of document processing discloses wherein the enterprise application programming interface layer provides an abstraction layer for the applications to expose document management capabilities provided by the graph and the digital document manaqement system beneath the abstraction layer (Dykema, pars. 202-206). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Dykema’s teaching, in the related field of endeavor of document processing, would have allowed Mittal’s method to “creates an abstraction layer and/or API to a VCS, allowing non-standard or non-traditional types of data [including document databases] to be stored within a VCS, including a source code VCS. The VCM could also be adapted to a customized or in-house version control system, and thus adapted to store versioning data in the database, on the file system, in the cloud, or in any other place where data may be stored” (Dykema, par. 204).
Analogous claim 17 is likewise rejected.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Kraft et al., (US 20080005152 A1) has been introduced to address the amended subject matter.
	Additionally, page 15 of the remarks present the following:

    PNG
    media_image1.png
    162
    630
    media_image1.png
    Greyscale

	Examiner respectfully disagrees. 
	With respect to argument (1), Mittal does include a hierarchy. Fig.’s 10, 19, 20A, 22A all illustrate a hierarchy; at least pars. 320, 468, 482, 572-575, 585, 587 describe multiple hierarchical aspects of the illustrated graphs. 
	With respect to argument (2), it is not clear which limitation in claim 1 requires that words are not to be linked and that documents themselves are the things being linked. The claims explicitly recite “store metadata in a graph” and “connect metadata in the graph.” Metadata is not a document.
	Argument (3) is moot because the claims do not recite limitations pertaining to root node requirements.
	
Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
US 20030177112 A1
Fig.’s 3, 14, 15
Ontology-based information management system
US 20130246049 A1
Pars. 85-94
Document metadata represented graphically


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED H HASAN/Primary Examiner, Art Unit 2154